 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 50 
556 
Hollingsworth Mana
gement Service and
 International 
Union, United Automob
ile, Aerospace and Agri-
cultural Implement Workers of America 
(UAW), AFLŒCIO.  
Case 7ŒRCŒ22535 
July 21, 2004 
DECISION AND DIRECTION OF 
SECOND ELECTION BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER AND WALSH The National Labor Relations Board, by a three-
member panel, has considered objections to an election 
held October 10, 2003, and the hearing officer™s report 
recommending disposition of them.  The election was 
conducted pursuant to a Stip
ulated Election Agreement.  
The tally of ballots shows 100 for and 71 against the Un-

ion, with 8 challenged ballots, an insufficient number to 
affect the results. 
The Board has reviewed the record in light of the ex-
ceptions and briefs, has adopted the hearing officer™s 
findings and recommendations only to the extent consis-
tent with this Decision and 
Direction of Second Election, 
and finds that the election must be set aside and a new 
election held. 
We agree with the hearing officer that the Employer™s 
Objections 1, 4, and 5 should be overruled.
1  However, 
we find that the hearing o
fficer erred in overruling the 
Employer™s Objection 3, which alleged that electioneer-

ing at or near the polling area 
interfered with the election.  
We sustain Objection 3 and set aside the election.
2 I.  OBJECTION 1
:  UNION
™S ALLEGED THREAT
 OF JOB LOSS
 Objection 1 alleges that the Union ﬁthreaten[ed] and 
coerc[ed] employees with reprisals and threats of dis-
charge, either to support or vote for the [Union] . . . .ﬂ  
For the following reasons, 
we agree with the hearing 
officer that Objection 1 should be overruled. 
The only evidence in support of Objection 1 is the tes-
timony of employee Willie Clark.  Clark testified that a 

union representative told him that eventually he would 
lose his job if the Union did not get in.  The record con-
tains no context for the statement.  Clark testified only 

that the statement was made during a conversation ﬁthat 
                                                          
 1 Objection 5 alleges that the Union ﬁattempted to defraud the elec-
tion process by knowingly bringing 
non-employees to vote in the elec-
tion.ﬂ  We overrule Objection 5 for the reasons stated in the hearing 
officer™s report.  Therefore, that 
objection is not sepa
rately discussed 
below. 
2 Member Schaumber agrees that Employer™s Objection 3 should be 
sustained and a new election directed
.  Thus, he need not and does not 
pass on whether the hearing officer correctly overruled Employer™s 
Objections 1, 4, and 5. 
was mainly about voting yes for the union.ﬂ  He did not 
recall anything else about the conversation. 
Clark, a temporary employee, was not an eligible 
voter.  He was eventually hired by the Employer, but not 

until after the cutoff date for eligibility to vote in the 
election. The hearing officer found that the union representa-
tive™s statement was not a threat of action to be taken by 
the Union, but merely a prediction of action that would 
be taken by the Employer.  The hearing officer further 

reasoned that the Union had no authority to make the 
prediction a reality.  Finally, the hearing officer empha-
sized that the statement was 
isolated.  Accordingly, he 
recommended overruling Objection 1. 
As the objecting party, the Employer has the burden of 
proving interference with the election. 
 See, e.g., 
Jensen 
Pre-Cast, 290 NLRB 547 (1988). 
 The test, an objective 
one, is whether the Union™s conduct has the tendency to 

interfere with the employees™ freedom of choice.  See 
Harsco Corp.
, 336 NLRB 157, 158 (2001).  Here, the 
Employer failed to adduce evidence establishing the con-

text for the union repr
esentative™s statement. 
 In addition, 
Clark was not an eligible voter, and there is no evidence 
that the union representative™s statement was dissemi-

nated to any unit employees.
  The Union won the election by a substantial margin.
  See, e.g., 
Amveco Magnetics
, 338 NLRB 905 (2003) (evidence insufficient to show 

that employer™s campaign document containing implied 
threat could have affected 
election, where union lost 
election by substantial margin and record failed to show 

that the document was seen
 by any unit employees); 
M.B. Consultants, Ltd.
, 328 NLRB 1089 (1999) (insuffi-
cient evidence that employer™s promise of benefits could 
have affected election, where promise was made to two 
employees, there was no evidence it was disseminated to 

others, and union lost election by six votes).  Therefore, 
we find that the Employer has failed to prove that the 
statement would reasonably tend to interfere with em-

ployees™ free choice in the el
ection.  Accordingly, we 
overrule Objection 1. 
II.  OBJECTION 3
:  ELECTIONEERING AT OR NEAR
 POLLING AREA
 Objection 3 alleges that
 ﬁ[t]he [Union], by its officers, 
agents and representatives engaged in active campaign-

ing at and near the polling area prior to and during the 
election.ﬂ  As explained in more detail below, witnesses 
testified that employee members of the Volunteer Orga-

nizing Committee (VOC), as well as other unidentified 
persons, engaged in electione
ering directed at employees 
waiting in line to vote.  The Employer argues that the 

VOC members were union agents, and that their elec-
tioneering therefore violated the rule in 
Milchem, Inc.
,  HOLLINGSWORTH MANAGEMENT SERVICE
 557
170 NLRB 362 (1968), that the Board will set aside an 
election if a party engages in sustained conversation with 
prospective voters waiting to cast their ballots.  Alterna-
tively, the Employer argues 
that even if the VOC mem-
bers were not agents, the election should be set aside 
under the Board™s standard for third-party electioneering. 
The hearing officer found th
at the VOC members were 
not union agents and therefore were not ﬁpartiesﬂ subject 
to the 
Milchem
 rule.  Accordingly, he recommended 
overruling Objection 3.  The hearing officer did not con-

sider whether the conduct was sufficient to require a new 
election under the third-party standard. 
We need not decide whet
her the VOC members were 
union agents.  As explained below, even assuming they 
were not agents, we find meri
t in the Employer™s alterna-
tive argument that the electi
on should be set aside under 
the standard governing third-party electioneering.
3 A.  Evidence of Electioneering 
The election was conducted in a company breakroom.  
As employees waited to vote, they lined up along a yel-
low guardrail in a corridor leading to the breakroom.  

The polls were open from 1:30 to 5 p.m. 
Employee James Ostwald arrived at the polling area 
between 1:30 and 2 p.m.  When he arrived, there were 

about 10Œ15 employees in line in the corridor along with 
him.  The door to the breakroom was open the entire time 
Ostwald was in line.  Ostwal
d testified that three indi-
viduals wearing union T-shirts and buttons arrived and 
began moving up the line from back to front talking to 
voters in Arabic.
4  Some of the voters looked angry or 
upset during these conversations.  The three individuals 
talked to the voters for the entire time Ostwald stood in 
line, which he estimated was 15Œ20 minutes.  Ostwald 
did not see any of the three individuals get in line to vote 
themselves.  At one point, one of the individuals grabbed 

the shirt of a voter behind Ostwald and physically moved 
the voter ahead of Ostwald in 
line.  One of the three in-
                                                          
 3 The Union argues that third-party conduct is outside the scope of 
Objection 3, because Objection 3 refers to electioneering by ﬁ[t]he 

[Union], . . . its officers, agents and re
presentatives . . . .ﬂ  However, the 
Board ﬁmay consider an objecting pa
rty™s allegations that ‚do not ex-
actly coincide with the precise word
ing of the objections,™ if the new 
matters are ‚sufficiently related™ to
 the objections set for hearing.ﬂ  
Precision Products Group, Inc.
, 319 NLRB 640 fn. 3 (1995) (quoting 
Fiber Industries
, 267 NLRB 840 fn. 2 (1983)). 
 We find that the allega-
tion of third-party conduct is sufficie
ntly related to Objection 3.  Fur-
thermore, we find that third-part
y conduct was fully litigated at the 
hearing, and we note that the Union does not argue otherwise.   
Chairman Battista and Member Schaumber do not pass on the hear-
ing officer™s finding that the VOC members were not union agents.  
They concur that, even under the th
ird-party standard applied here, the 
electioneering constitutes objectionabl
e conduct sufficient to set aside 
the election. 4 About 80 percent of the Employer™s work force speaks Arabic. 
dividuals also approached Os
twald while Ostwald was in 
line.  The individual specifi
cally asked Ostwald, in Eng-
lish, how he was going to vote.  Ostwald replied that he 
had not made up his mind.  The individual then had a 

10Œ15 minute conversation with Ostwald, during which 
Ostwald was urged to vote for the Union.  The individual 
told Ostwald that if the Union got in, employees would 

have more power and receive more overtime, their sen-
iority would be recognized, and their working conditions 
would improve.  
Employee Ahmed Al-Ghrani arrived at the polling area 
at 2 p.m.  Somewhere between 10 and 30 voters were in 
line at the time.  Al-Ghrani saw an individual wearing a 
union T-shirt standing by the line, although the individ-
ual was not in the voting line himself.  The individual 

approached Al-Ghrani, physically shoved him, and had 
about a 3-minute conversation with Al-Ghrani, during 
which Al-Ghrani was told to vote for the Union.  The 

individual remained by the voting line for the entire time 
Al-Ghrani was in line, about 15Œ20 minutes.  Al-Ghrani 
never saw the individual get in line to vote himself. 
Employee Ghassan Muzhim arrived at the polling area 
between 1:30 and 2 p.m.  He saw three individuals wear-
ing union T-shirts, hats, and buttons, standing ﬁbefore the 

voting place,ﬂ greeting employees, and telling them to 
vote yes.  He recognized th
ese individuals as employees 
ﬁMidhat,ﬂ ﬁJibra,ﬂ and ﬁAli.ﬂ
5 Employee Milad Alam also arrived to vote around 
1:30 p.m.  He saw an employee named Yosif wearing a 
union T-shirt and button systematically greeting the em-

ployees in the voting line and shaking their hands.  Yosif 
told Alam something to the e
ffect of ﬁI am for you.ﬂ  
Yosif was not in line to vote himself. 
Between 2 and 2:30 p.m., employee Ismeia Hussain 
went to vote.  When he arrived at the polling area, about 

25Œ30 people were in line.  Hussain testified that there 
were people talking to the employees in line about the 
Union and about how employees were going to vote.  

Specifically, Hussain said 
that employee Midhat was 
telling the voters to vote yes.  Midhat and two other em-
ployees, Jibra and Ali, appeared to be ﬁhanging aroundﬂ 

the voting line but not waiting to vote themselves.  Mid-
hat, Jibra, and Ali were in the voting area off and on dur-
ing the 15 minutes Hussain was there. 
At about 3:30 p.m., employee Jibra Faraj went to vote.  
About 10 people were in line to vote when he arrived at 
the polling area.  Faraj admitted that he talked in Arabic 

to other voters about the Union while he was in line, say-
                                                          
 5 The hearing officer found that the employees were in line to vote 
when Midhat, Jibra, and Ali were ta
lking to them, and no party contests 
that finding.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 558 
ing that the Union could ﬁguarantee my rights, work for 
my rights, defend my rights.ﬂ 
B.  Analysis 
ﬁIt is the province of the 
Board to safeguard its elec-
tions from conduct which inhibits the free choice of the 
voters, and the Board is especially zealous in preventing 
intrusions upon the actual co
nduct of its elections.ﬂ  
Claussen Baking Co.
, 134 NLRB 111, 112 (1961); see 
also Star Expansion Industries Corp.
, 170 NLRB 364, 
365 (1968).  ﬁIn furtherance of this responsibility, the 

Board prohibits electioneering 
at or near the polls.ﬂ  
Claussen
, supra at 112; 
Star
, supra at 365; cf. 
Milchem, 
Inc.
, supra at 362 (ﬁThe final minutes before an em-
ployee casts his vote should be his own, as free from 
interference as possible.ﬂ).  In evaluating electioneering 

by nonparties, the standard 
is ﬁwhether the conduct at 
issue so substantially impaired the employees™ exercise 
of free choice as to require that
 the election be set aside.ﬂ  
Rheem Mfg. Co.
, 309 NLRB 459, 463 (1992); 
Southeast-
ern Mills
, 227 NLRB 57, 58 (1976).  Considering the 
incidents described above cumulatively, we find that that 

standard has been met in the present case. 
First, at least two employees were physically manhan-
dled, one of them in front of as many as 30 voters.  Em-

ployee Al-Ghrani was shoved and 
instructed to vote yes.  
Employee Ostwald watched as one voter was physically 
grabbed by the shirt and moved ahead of Ostwald in line.  

These are serious acts of physi
cal coercion that cannot be 
dismissed as mere campaign bravado or overzealous par-
tisanship.  Not only were the two employee victims 

likely to be intimidated by the misconduct, but so also 
were the numerous other voters who were present when 
it occurred. 
Second, the electioneering was not limited to brief or 
isolated remarks made in passing.  Ostwald was specifi-

cally asked how he was going to vote and then had to 
endure a 10 to 15 minute exhort
ation to cast his ballot in 
favor of the Union.  After being shoved, Al-Ghrani was 

subjected to a solicitation on behalf of the Union that 
lasted for 3 minutes.  Jibra™s discussion of the Union 
with other voters was substantial enough to set forth his 

view that the Union would work for, defend, and guaran-
tee his rights. 
Third, most of the electioneering was not done by em-
ployees who were in line to vote themselves, but by indi-
viduals who came to the voting area for the apparent 
purpose of systematically targeting voters with last-

minute campaigning.  While waiting in line to exercise 
their right to vote, the employees essentially had no 
ready means of escaping the prounion solicitations spe-

cifically directed at them. 
Finally, the electioneering was not isolated.  Multiple 
persons were involved, and they appeared to methodi-
cally canvass the line of waiting voters.  Although most 
(but not all) of the electioneering took place during the 

first hour of a 3-1/2-hour election, the record shows that 
a substantial number of employees were in line at that 
time and thus were exposed to the improper conduct.
6 Therefore, under the particul
ar circumstances of this 
caseŠthe persistent campaigning by multiple persons, 
the physical manhandling of voters, the extended conver-

sations with voters about the Union and about how they 
intended to vote, and the large number of voters sub-
jected to the conduct while waiting in the voting lineŠ
we find that the electioneering so substantially impaired 
the employees™ exercise of free choice as to require that 

the election be set aside.
7  Accordingly, we reverse the 
hearing officer, sustain Objection 3, and direct a second 
election. III.  OBJECTION 4
:  UNION
™S OFFER TO WAIVE
 INITIATION FEES
 Objection 4 alleges that the Union interfered with the 
election by offering a ﬁwaiver of . . . initiation fees to 
eligible employees contingent upon joining the [Union] 
prior to the election.ﬂ  In support of Objection 4, the Em-

ployer offered the testimony of employees James Ost-
wald and Willie Clark.  Ostwald testified that an uniden-
tified person approached him in the parking lot 2 weeks 

before the election and told him that if he signed an au-
thorization card, he would not have to pay an initiation 
                                                          
 6 In determining whether an election should be set aside for third-
party electioneering, the Board cons
iders the closeness of the election 
as an important factor.  See, e.g., 
Pepsi-Cola Bottling Co.
, 291 NLRB 
578, 579 (1988).  In the present case, the Union won the election by a 
tally of 100 to 71, a substantial margin.  We emphasize, however, the 
large number of voters who were in line at the time of the improper 

electioneering and therefore were subjected to it. 
7 The Board found third-party electio
neering insufficient to warrant a 
new election in Rheem Mfg.
, 309 NLRB 459, 463 (1992), and 
South-
eastern Mills, 227 NLRB 57, 58 (1976).  Those cases are distinguish-
able.  In 
Rheem, two employees (at different times) urged employees in 
the voting line to vote yes.  One of the employees also asked voters if 

they knew that a white female had been promoted to a supervisory 
position over more senior African-American men.  In declining to set 
aside the election, the Board emphasi
zed that at any given time, there 
was only one employee engaged in im
proper electioneering.  In the 
present case, three employees at a time
 systematically targeted voters in 
line.  Furthermore, 
Rheem did not involve physi
cal intimidation or 
shoving.   In 
Southeastern Mills
, a single employee sat in an area from 
which employees entered and exited the polls.  As voters exited the 
polls, he attempted to predict how th
ey had voted or stated that he 
hoped they had voted ﬁrightﬂ (that is, for the union).  Thus, unlike the 
present case, only one employee e
ngaged in improper conduct, his 
remarks were directed at employees who had already voted, there was 

no physical contact, and the Board empha
sized that he made only ﬁbrief 
prounion remarksﬂ and did not engage
 in ﬁsustained electioneering.ﬂ  
227 NLRB at 58. 
 HOLLINGSWORTH MANAGEMENT SERVICE
 559
fee, but if he did not sign a card he would have to pay the 
fee.  Clark testified that
 Union Representative Derek 
Moore ﬁflashed a cardﬂ at him a couple of weeks before 
the election, but did not ask him to sign it.  Instead, 

Moore said that if Clark ﬁvoted yes,ﬂ he would not have 
to pay an initiation fee.
8  The Employer alleges that these 
incidents violated the principle of 
NLRB v. Savair Mfg. 
Co.
, 414 U.S. 270 (1973), that a union may not offer to 
waive an employee™s initiation fee on the condition that 
he sign an authorization card before the election.  We 

agree with the hearing officer 
that Objection 4 should be 
overruled, but we do so for the following reasons. 
Under 
Savair
, a union may offer to waive initiation 
fees if the waiver is ﬁavailable not only to those who 
have signed up with the union before an election but also 

to those who join after the election.ﬂ  414 U.S. at 274 fn. 
4.  However, a union may not offer to waive an em-
ployee™s initiation fee on the condition that he sign an 

authorization card before the el
ection.  See id. at 277.  
Employees who solicit authorization cards are ﬁdeemed 
special agents of the union 
for the limited purpose of 
assessing the impact of stat
ements about union fee waiv-
ers or other purported union policies that they make in 
the course of soliciting.ﬂ  
Davlan Engineering
, 283 
NLRB 803, 804 (1987).  Nevertheless, ﬁ[a] union may 
avoid responsibility for the improper fee-waiver state-
ments of its solicitors . . . by clearly publicizing a lawful 

fee-waiver policy in a manner reasonably calculated to 
reach unit employees before 
they sign cards.  Such pub-
licity may take any number of forms including, for ex-

ample, an explanation of the fee-waiver policy printed on 
the authorization card 
itself.ﬂ  Id. at 805. 
In the present case, we will assume arguendo that the 
fee waiver statements made to Ostwald and Clark were 
objectionable under 
Savair
.  However, under the princi-
ple of 
Davlan
, supra, we find that
 the fee waivers do not 
warrant a new election under 
Savair
.  The Union clearly 
                                                          
 8 As explained above in our discussion of Objection 1, Clark was not 
an eligible voter. publicized a lawful fee-waiver policy in a manner rea-
sonably calculated to reach unit employees before they 
signed cards.  Both the authorization card itself and a 
campaign flyer distributed at the plant gates 3 weeks 

before the election made clear that a waiver of initiation 
fees would be available to all employees, regardless of 
whether they signed authorization cards or otherwise 

manifested support for the Union before the election.
9  Moreover, Clark was not an eligible voter, and there is 
no evidence that the offer made to him or to Ostwald was 

disseminated to any other unit employees.  Cf. 
M.B. Consultants, Ltd.
, 328 NLRB 1089 (1999) (insufficient 
evidence that employer™s promise of benefits could have 
affected election, where promise was made to two em-
ployees, there is no evidence it was disseminated to oth-

ers, and union lost election by six votes).
 Accordingly, we agree with
 the hearing officer that 
Objection 4 should be overruled. 
IV.  CONCLUSION
 For the foregoing reasons, we overrule Objections 1, 4, 
and 5.  We sustain Objection 3 and find that the election 

must be set aside and a new election held. 
[Direction of Second Election omitted from publication.] 
                                                          
 9 The back of the authorization card stated:  ﬁIt is the policy of the 
UAW to waive initiation fees for A
LL employees who join the union 
before thirty (30) days after the 
signing of an initial collective bargain-
ing agreement.ﬂ  The campaign flyer 
stated:  ﬁThe truth about Initiation 
Fees:  There are no initiation fees for us because we will be newly 
organized workers.  The only worker
 who will pay an initiation fee is 
the person that is hired after we have a contract in place here at 
Hollingsworth; it can be as low as $10.00 no higher than $50.00 we 
will determine that as a local UNION.  NOBODY WORKING HERE 

NOW PAYS INITIATION FEES.ﬂ
  